NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JESSICA R., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, B.S., Appellees.

                              No. 1 CA-JV 20-0210
                                FILED 2-18-2021


            Appeal from the Superior Court in Mohave County
                         No. S8015JD202000004
            The Honorable Megan A. McCoy, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

E.M. Hale Law, Lakeside
By Elizabeth M. Hale
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee Department of Child Safety
                           JESSICA R. v. DCS, B.S.
                            Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1            Jessica R. appeals the superior court’s order terminating her
parental rights to B.S., her biological child. The superior court also
terminated the biological father’s parental rights, but he is not a party to
this appeal. Because reasonable evidence supports the superior court’s
order, we affirm the termination of mother’s parental rights.

               FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the evidence, and reasonable inferences to
be drawn from it, in the light most favorable to sustaining the superior
court’s decision. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282,
¶ 13 (App. 2002).

¶3            Mother has two biological children. Mother’s parental rights
to the oldest child were terminated in August 2019 for neglect, inability to
effectively parent because of mental deficiency, and time in an out-of-home
placement. See A.R.S. § 8-533.B.2, .3, .8(b). Mother gave birth to B.S. about
five months later. Given mother’s recent termination of parental rights to
the older child, a Department of Child Safety (DCS) representative
interviewed mother at the hospital to assess her ability to parent B.S.

¶4            Mother’s behavior during the interview was erratic. She
“growl[ed] and hiss[ed] at one point,” and showed childlike behaviors at
other times. Hospital staff reported mother required “prompting and near
constant supervision” to properly feed and care for B.S. DCS moved to
terminate mother’s parental rights to B.S. alleging neglect, inability to
effectively parent because of mental deficiency, and previous termination
of parental rights. See A.R.S. § 8-533.B.2, .3, .10. DCS also moved for a
finding that reunification services were not required, arguing mother had
“not successfully addressed the issues” from her prior termination, leaving
her “unable to discharge parental responsibilities.” See A.R.S. § 8-846.D.1(e).
Following an evidentiary hearing, the superior court granted DCS’s motion.



                                       2
                            JESSICA R. v. DCS, B.S.
                             Decision of the Court

¶5             The superior court held a contested severance hearing.
Mother’s DCS case manager shared her concerns about mother’s “ability to
follow basic directions while in the hospital after giving birth” and the
recent termination of her parental rights to the older child. Based on her
interactions with mother, the case manager also expressed concerns about
mother’s “ability to recognize the proper needs for a child through the
different developmental stages,” which was particularly troubling given
B.S.’s special needs. B.S. has “a chromosome deficiency, as well as other
medical concerns that are going to prevent her from being able to develop
like a child that does not have these special medical needs.” Accordingly,
the case manager believed returning B.S. to mother would place the child
at risk of future neglect.

¶6             The superior court also heard from Dr. Katrina Buwalda, who
conducted a neuropsychological evaluation of mother during the previous
termination proceeding. Buwalda diagnosed mother with borderline
intellectual functioning. Based on mother’s “mannerisms, the other testing
results, the things that came up in the evaluation,” Buwalda believed
mother required “24-hour care for herself because I have great concerns
about her ability to even meet her own needs.” Accordingly, Buwalda said
any “child would be at risk in [mother’s] care,” but B.S.’s special needs
exacerbated the risk.

¶7             At the conclusion of the hearing, the superior court found
DCS proved each of the statutory grounds for termination by clear and
convincing evidence. The superior court also found B.S., given her medical
conditions, “is an extremely vulnerable child who is unable to advocate for
herself for her own safety, who is unable to remind her parents of what she
needs.” Despite B.S.’s medical fragility, she “does have an adoptive
placement that is diligently working to meet her needs.” The superior court,
therefore, found termination was in B.S.’s best interests.

¶8             Mother timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235.A, 12-120.21.A.1,
and Ariz. R.P. Juv. Ct. 103(A).

                                   ANALYSIS

¶9            A superior court may sever a parent’s rights if clear and
convincing evidence establishes at least one statutory ground. See A.R.S.
§§ 8-533.B, -537.B; see also Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246,
249, ¶ 12 (2000). Because the superior court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and



                                         3
                          JESSICA R. v. DCS, B.S.
                           Decision of the Court

resolve disputed facts,” this court will affirm an order terminating parental
rights if reasonable evidence supports the order. See Jordan C. v. Ariz. Dep’t
of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citations omitted).

¶10            Mother neither challenges the superior court’s best interests
findings, nor the mental deficiency and prior termination grounds for
terminating her parental rights. See A.R.S. § 8-533.B.3, .10. Accordingly, she
has abandoned and waived any challenge to those findings. See Crystal E.
v. Dep’t of Child Safety, 241 Ariz. 576, 577, ¶ 1 (App. 2017) (“Because Mother
challenges only the substance abuse ground on appeal, she has abandoned
and waived any challenge to the court’s finding of the statutory time-in-
care ground.”). We, therefore, affirm the termination order based on the
mental deficiency and prior termination grounds.

                               CONCLUSION

¶11           We affirm the superior court’s order terminating mother’s
parental rights to B.S.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4